DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory W. Osterloth on 11/5/2021.
The application has been amended as follows:
9. (Currently Amended) The device of claim 1, wherein:
the at least one processor includes,
	an optical transceiver processor; and
	a display processorthe light-emitting display and to the optical transceiver processor; wherein,
the timing information output by the display processor defines, for [[a]] the display frame, the first set of periodic emission periods and the set of periodic emission blanking periods; and
including the optical emitter to emit or receive light in synchronization with the timing information output by the display processor.

10.	(Canceled)

11.	(Currently Amended) The 9, wherein:
the timing information output by the display processor defines at least one new display frame data writing period 
the optical transceiver processor prohibits the optical emitter from emitting light during the at least one new display frame data writing period.

12.	(Currently Amended) The 9, wherein:
the timing information output by the display processor defines [[a]] the set of periodic emission blanking periods 


13.	(Currently Amended) The 
at least one 
the optical transceiver processor prohibits the optical emitter from emitting light during the new display frame data writing period.

14.	(Canceled)

15.	(Canceled)

16.	(Canceled)

9, wherein:
the light-emitting display has a first dimension and a second dimension, the second dimension orthogonal to the first dimension;
the optical emitter is a first optical emitter;
the optical transceiver includes at least a second optical emitter that has a different position with respect to the first optical emitter along the first dimension;
the light-emitting display is refreshed line-by-line, advancing in the first dimension; and
the optical transceiver processor is configured to align a modulation phase of the first optical emitter and the second optical emitter.

18.	(Currently Amended) The 
the light-emitting display has a first dimension and a second dimension, the second dimension orthogonal to the first dimension;
the optical emitter is a first optical emitter;
the optical transceiver includes at least a second optical emitter that has a different position with respect to the first optical emitter along the first dimension;
the light-emitting display is refreshed line-by-line, advancing in the first dimension; and
the optical transceiver processor is configured to modulate the first optical emitter and the second optical emitter at different frequencies and different phases.

Allowable Subject Matter

Claims 1-4, 6-9, 11-13, and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 9, and 19, of a device comprising “a light-emitting display operated in accord with a display frame having a first set of periodic emission periods (702) interspersed with a set of periodic emission blanking periods 
The closest in the art are Chung (US 20200265206 A1) and Zhao (US 20190347987 A1).
Chung teaches a device comprising a light-emitting display and optical emitter wherein there are separate proximity sensing and fingerprint sensing methods which are active at different times (Figs. 2 and 3, [0043]-[0048], [0063]), but Chung does not teach emission periods occurring at regular periods with a second set of periodic emission periods occurring during blanking periods.
Zhao teaches a device having regular periods for display and fingerprint recognition (Figs. 1 and 2, [0028]-[0034], but does not specifically teach the dispersal of second periodic emission periods as required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/           Primary Examiner, Art Unit 2692